Title: From James Madison to Thomas Jefferson, 9 January 1800
From: Madison, James
To: Jefferson, Thomas


Dear Sir
Jany. 9. 1800
The question on the Report printed, was decided by 60 for & 40 agst. it, the day before yesterday, after a debate [of] five days. Yesterday & today have been spent on Mr. Giles’ propositions, which with some softenings will probably pass, by nearly the same vote. The Senate is in rather a better state than was expected. The debate turned almost wholly on the right of the Legislature to protest. The Constitutionality of the Alien & Sedition Acts & of the C[ommon] Law was waved. It was said that the last question would be discussed under Mr. Giles propositions; but as yet nothing has been urged in its favor. It is probable however that the intention has not been laid aside. I thank you for the pamphlets. Adieu. Yrs Affy.
Js. Madison Jr
